DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 22 February 2022 overcomes the objection and rejections of 19 November 2021.  Amended claim 11 now reflects the use of one solvent or a mixture of solvents.  Claim 21 reflects enabled diseases.  Claims 11, 20 and 21 are no longer unclear because the open-ended language has been removed and only one interpretation is now present in claim 21.  Additionally, the examiner’s amendment fixes a repetition in claim 11.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Traverso on 28 February 2022.
The application has been amended as follows: 
In claim 11, remove the text “benzylalcohol”.
Allowable Subject Matter
Claims 1-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699